Exhibit 23.1 McGladrey & Pullen, LLP One Valley Square, Ste. 250 512 Township Line Road Blue Bell, PA 19422-2700 O 215-641-8600 F 215-641-8680 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements on Form S-3 (File No. 333-48986, effective October 31, 2000 as amended on November 18, 2003 and File No. 333-14491, effective October 18, 1996) and Form S-8 (File No. 333-110575 and File No. 333-110568, effective November 18, 2003; File No. 333-16151, File No. 333-16153 and File No. 333-16149 effective November 14, 1996, File No. 333-134205 effective May 17, 2006) of Greater Community Bancorp of our reports dated March 12, 2008 relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Greater Community Bancorp and Subsidiaries for the year ended December 31, 2007. /s/ McGladrey & Pullen, LLP McGladrey & Pullen, LLP Blue Bell, Pennsylvania March 12, 2008 McGladrey & Pullen, LLP is a member firm of RSM International - an affiliation of separate and independent legal entities. 106
